DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2021 was filed after the mailing date of the non-final rejection on December 31, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Amendment, filed March 1, 2021, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 18-20 have been amended.  Claims 1, 10, 14, and 18 are independent claims.
In light of Applicant’s Amendment, the rejection of Claims 18-20 under 35 U.S.C. 112(b) has been withdrawn.
In light of Applicant’s Amendment, it is the position of the Examiner that Claims 18-20 do not invoke 35 U.S.C. 112(f) because the claims recite sufficient structure materials, or acts to entirely perform the recited function.  Such claim limitations are “one or more physical processors.”
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 1 and equivalent Independent Claims 10, 14, and 18.  Specifically, the prior art does not disclose “determining, based on a key of the first key entry, an object storage operation for the first data object, wherein at least a portion of the key of the first key entry represents the object storage operation.”
Ponnekanti (US Patent No. 6,606,626 B1) is directed to ignoring subsequent transactions after a delete transaction has been recorded.  However, Ponnekanti is directed toward relational database structures, not key value stores, and thus does not disclose “determining, based on a key of the first key entry, an object storage operation for the first data object, wherein at least a portion of the key of the first key entry represents the object storage operation.”
Rosner (PG Pub. No. 2013/0117654 A1) is directed toward preserving deleted data to enable reverting data after a delete operation.  However, Rosner does not disclose a transaction log structured as a key-value store, and thus cannot disclose “determining, based on a key of the first key entry, an object storage operation for the first data object, wherein at least a portion of the key of the first key entry represents the object storage operation.”
Dependent Claims 2-9, 11-13, 15-17, 19, and 20, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Davies (US Patent No. 5,682,537 A), which concerns lock management and global deadlock detection in a parallel processing database system.
Ponnekanti (US Patent No. 6,606,626 B1), which concerns a database lock manager with improved concurrency control.
Lapin (PG Pub. No. 2009/0228443 A1), which concerns pattern discovery through reversing time flow and inverse timestamps.
Rosner (PG Pub. No. 2013/0117654 A1), which concerns a system and method for data analysis.
Kobayashi (PG Pub. No. 2013/0006993 A1), which concerns a system and method for parallel data processing.
Lee (PG Pub. No. 2014/0149353 A1), which concerns version garbage collection using snapshot lists.
Mace (PG Pub. No. 2018/0218022 A1), delegated key-level locking for a transactional multi-version key-value store.
Kimura (PG Pub. No. 2017/0371912 A1), which concerns a transactional key-value store.
Bortnikov (PG Pub. No. 2017/0220617 A1), which concerns scalable conflict detecting in transaction management. 
Cheru (PG Pub. No. 2017/0185625 A1), which concerns a key-value store with partial data access.
This application is in condition for allowance except for the following formal matters: 
The rejection of Claims 17-20 under 35 U.S.C. 112(b).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARHAD AGHARAHIMI/Examiner, Art Unit 2161            


























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161